Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election without traverse filed 01/08/2021 in response to the Office Action of 09/08/2020 is acknowledged and has been entered.
	Applicant has elected Group III, claims 3 and 4-6, drawn to an antibody capable of binding, with a human major histocompatibility complex (MHC)-restricted specificity, a HLA-A2/TyrD369-377 peptide complex, said antibody having a binding specificity dictated by at least 4 amino acid residues in said TyrD369-377 peptide such that at least 70% reduction in binding of said antibody to said complex is observed when each of said at least 4 amino acid residues is substituted by alanine as determined by FACS of cells loaded with said peptide comprising said substitution, said at least 4 amino acid residues not being anchor residues.

3.	Claims 3-11, 13, 15-16, 18-20, 24, 28, 34 and 36-42 are pending in the application. Claims 11, 34 and 36-42 have been withdrawn from further consideration pursuant to 37CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/08/2021.

4.	Claims 3-10, 13, 15-16, 18-20, 24 and 28 are currently under prosecution.

Priority
5.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and 365(c) for benefit of the earlier filing date of applications, is acknowledged.  

Drawings
7.	The drawing set forth as Figure 2 is objected to because the figure depicts amino acid sequences, which are not identified by sequence identification numbers, either in the 
  	A replacement drawing sheet, including the correction, is required, if the drawings are objected to.  See 37 CFR 1.121(d). However, this ground of objection would be withdrawn, so that a replacement drawing would be not being required, if Applicant were to amend the brief description of the figure at page 10 of the specification to include sequence identification numbers. 

Specification
8.	The disclosure is objected to for the following reason:  The specification contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  Sequences appearing in the specification and/or drawings must be identified by sequence identifier in accordance with 37 C.F.R. 1.821(d).  According to 37 CFR § 1.821(a), an unbranched sequence of four or more specifically identified amino acids or an unbranched sequence of ten or more nucleotides must be identified by sequence identification numbers.  See MPEP § 2422.01.
In this instance, the sequences depicted in Figure 2 are not identified by sequence identification numbers, either in the figure or in the brief description of figure at page 10.  In addition, there are sequences disclosed at page 46 (line 6) and Table 3 of the specification, which are also not identified by sequence identification numbers.  
Applicant must provide appropriate amendments to the specification or drawings inserting the required sequence identifiers.  Sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
As noted in the attached Notice to Comply, appropriate action correcting this deficiency is required.  If necessary to correct the deficiency, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

10.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 3-10, 13, 15-16, 18-20, 24 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  “Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a full characterized antigen no longer is sufficient written description of an antibody to that antigen.  Accordingly, the instant claims have been re-evaluated in view of that guidance.  

Scope of the claimed genus
	Claims 3-10, 13, 15-16, 18-20, 24 and 28 are drawn to an antibody capable of binding, with a human major histocompatibility complex (MHC)-restricted specificity, a HLA-A2/TyrD369-377 peptide complex (YMDGTMSQV, SEQ ID NO: 1).

State of the Relevant Art
As summarized in [0228] of the published application, the tyrosinase antigenic peptide [TyrD369-377 peptide (YMDGTMSQV, SEQ ID NO: 1)] is known in the art. 
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4).  Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region.  But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level.  By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  E.g., Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33 (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1).  Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody.  Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody.  Id. at Section 4.  Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening.  Almagro, Sections 4 and 5.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked.  E.g., De Genst et al., Dev Comp Immunol 2006; 30:187-98. “Shuffling” of the VL (or less commonly the VH) had also been used to improve affinity of a parent antibody in certain instances.  But the procedure generally required a "dominant" VH (i.e., a VH that is primarily responsible for antigen specificity).  E.g., Yoshinaga et al., J. Biochem 2008; 143: 593-601.     
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.

Summary of Species disclosed in the original specification 
Although the specification teaches TyrD11 and TyrD7 antibodies (see Example I and [0520] of the published application); however, the specification does not provide a representative number of species to which the claimed a genus of antibodies that specifically binds to HLA-A2/TyrD369-377 peptide complex. 

Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
However, the specification does not provide a representative number of species to which the claimed a genus of antibodies that specifically binds to HLA-A2/TyrD369-377 peptide complex. 

Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  To meet this requirement in the instant case, the specification must describe structural features that convey the claimed binding activity, a prerequisite for utility in the recited composition.  
As noted above, the art generally accepted that the combination of the CDRs within the VH and VL pair of an antibody were essential for binding specificity.  But the specification does not describe what residues within the CDRs confer the binding activity claimed.  Accordingly, the skilled artisan would not be able to discern a structure/function correlation for antibodies other than those comprising either all six CDRs (in the context of VH and VL regions) of one parental antibody, or the VH and VL of one parental antibody.
Further, the specification does not show that either the VH or the VL is “dominant” and could be paired with other VH or VL to form a new antibody that still bound the same antigen.  It is again acknowledged that the skilled artisan possessed the methodology needed to “shuffle” the VL and/or VH and screen for binders.  But that methodology did not allow the skilled artisan to visualize the structure of the alternate VH/VL chains prior to the step of screening.  Accordingly, absent supporting evidence of a “dominant” VH or VL, the recitation of only a VH or only a VL does not provide a structure that the skilled artisan would consider to correlate with binding function. 
For all of the reasons presented above, one of skill in the art would not know which of the countless other antibodies that meet the highly general structural requirements of the claims would also be able to specifically bind HLA-A2/TyrD369-377 peptide complex. And none of the dependent claims provide sufficient additional structure or a structure/function correlation to provide an adequate written description of the genera claimed. Therefore, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had full possession of antibodies as broadly claimed. Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 3-10, 13, 15-16, 18-20, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Michaeli et al. (The Journal of Immunology, 2009, 182: 6328–6341, IDS) in view of Sim et al. (Thesis for Degree of Doctor of Philosophy, National University of Singapore, XP055226231, January 1, 2012, IDS).
	Claims 3-10, 13, 15-16, 18-20, 24 and 28 are herein drawn to an antibody capable of binding, with a human major histocompatibility complex (MHC)-restricted specificity, a HLA-A2/TyrD369-377 peptide (YMDGTMSQV, SEQ ID NO: 1) complex, said antibody having a binding specificity dictated by at least 4 amino acid residues in said TyrD369-377 peptide such that at least 70% reduction in binding of said antibody to said complex is observed when each of said at least 4 amino acid residues is substituted by alanine as determined by FACS of cells loaded with said peptide comprising said substitution, said at least 4 amino acid residues not being anchor residues.
	Michaeli et al. teach antibodies specificity to HLA-A2/tyrosinase369–377 (YMDGTMSQV) peptide; see entire document, e.g. right col. of page 6330.
	Michaeli et al. do not teach the amino acid residues of the peptide is substituted by alanine. 
	However, this deficiency is remedied by Sim et al.
	Sim et al. teach: Alanine scanning mutagenesis of the peptide of interest is a method of systematic alanine substitution for the identification of sites or amino acid for proper conformation. This form of mutagenesis enables the fine mapping of antibody epitope interaction with non-polar hydrophobic amino acid (alanine). With the substitution of alanine, all side chain atoms beyond the β-carbon are removed and the role of the side chain functional groups of the original amino acids can be inferred from these alanine mutations. Alanine with methyl side chain lacks the unusual backbone dihedral angel preferences. Using alanine substitution of each amino acid on the peptide, to determine the sites necessary for antibody recognition. With flow cytometry, the mean fluorescence index (MFI) of each antibody binding on each mutated peptide can be determined and the effect of positional amino acid can be examined. See entire document, e.g. page 135, Figures 4.2 and 5.1.
	Sim et al. teach the alanine substitution at positions of the peptide resulted in decrease recognition of the peptide by the antibody; see page 136. Sim et al. teach that the antibody can be conjugated with a chemotherapeutic reagent; see page 157. Sim et al. teach affinity determination of the antibodies using SPR; see Figure 4.2.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to have an antibody specificity to HLA-A2/tyrosinase369–377 (YMDGTMSQV) peptide, wherein the antibody has reduced binding activity when the amino acid residues of the peptide is substituted by alanine. One would have been motivated to do so because Michaeli et al. teach antibodies specificity to HLA-A2/tyrosinase369–377 (YMDGTMSQV) peptide; Sim et al. teach using alanine substitution of each amino acid on the peptide, to determine the sites necessary for antibody recognition. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to have an antibody specificity to HLA-A2/tyrosinase369–377 (YMDGTMSQV) peptide, wherein the antibody has reduced binding activity when the amino acid residues of the peptide is substituted by alanine, because using alanine substitution of each amino acid on the peptide, to determine the sites necessary for antibody recognition as taught by Sim et al.

Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

16.	Claims 3-10, 13, 15-16 and 18-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of copending Application No. 16/622892 in view of Sim et al. (Thesis for Degree of Doctor of Philosophy, National University of Singapore, XP055226231, January 1, 2012, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 3-10, 13, 15-16 and 18-20 are herein drawn to an antibody capable of binding, with a human major histocompatibility complex (MHC)-restricted specificity, a HLA-A2/TyrD369-377 peptide (YMDGTMSQV, SEQ ID NO: 1) complex, said antibody having a binding specificity dictated by at least 4 amino acid residues in said TyrD369-377 peptide such that at least 70% reduction in binding of said antibody to said complex is observed when each of said at least 4 amino acid residues is substituted by alanine as determined by FACS of cells loaded with said peptide comprising said substitution, said at least 4 amino acid residues not being anchor residues.
	Claims 1-16 of copending Application No. 16/622892 are drawn to an antibody is capable of binding HLA-A2/TyrD369-377 peptide in an HLA restricted manner.
	Claims of copending Application No. 16/622892 do not teach the amino acid residues of the peptide is substituted by alanine. 
	However, this deficiency is remedied by Sim et al.
	Sim et al. teach: Alanine scanning mutagenesis of the peptide of interest is a method of systematic alanine substitution for the identification of sites or amino acid for proper conformation. This form of mutagenesis enables the fine mapping of antibody epitope interaction with non-polar hydrophobic amino acid (alanine). With the substitution of alanine, all side chain atoms beyond the β-carbon are removed and the role of the side chain functional groups of the original amino acids can be inferred from these alanine mutations. Alanine with methyl side chain lacks the unusual backbone dihedral angel preferences. Using alanine substitution of each amino acid on the peptide, to determine the sites necessary for antibody recognition. With flow cytometry, the mean fluorescence index (MFI) of each antibody binding on each mutated peptide can be determined and the effect of positional amino acid can be examined. See entire document, e.g. page 135, Figures 4.2 and 5.1.
	Sim et al. teach the alanine substitution at positions of the peptide resulted in decrease recognition of the peptide by the antibody; see page 136. Sim et al. teach that the antibody can be conjugated with a chemotherapeutic reagent; see page 157. Sim et al. teach affinity determination of the antibodies using SPR; see Figure 4.2.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to have an antibody specificity to HLA-A2/tyrosinase369–377 (YMDGTMSQV) peptide, wherein the antibody has reduced binding activity when the amino acid residues of the peptide is substituted by alanine. One would have been motivated to do so because claims of copending Application No. 16/622892 teach an antibody of HLA-A2/TyrD369-377 peptide; Sim et al. teach using alanine substitution of each amino acid on the peptide, to determine the sites necessary for antibody recognition. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to have an antibody specificity to HLA-A2/tyrosinase369–377 (YMDGTMSQV) peptide, wherein the antibody has reduced binding activity when the amino acid residues of the peptide is substituted by alanine, because using alanine substitution of each amino acid on the peptide, to determine the sites necessary for antibody recognition as taught by Sim et al.

17.	Claims 3-10, 13, 15-16, 18-20 and 28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 7-16 of copending Application No. 15/579616 (allowed on 12/24/2020) in view of Sim et al. (Thesis for Degree of Doctor of Philosophy, National University of Singapore, XP055226231, January 1, 2012, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 3-10, 13, 15-16, 18-20 and 28 are herein drawn to an antibody capable of binding, with a human major histocompatibility complex (MHC)-restricted specificity, a HLA-A2/TyrD369-377 peptide (YMDGTMSQV, SEQ ID NO: 1) complex, said antibody having a binding specificity dictated by at least 4 amino acid residues in said TyrD369-377 peptide such that at least 70% reduction in binding of said antibody to said complex is observed when each of said at least 4 amino acid residues is substituted by alanine as determined by FACS of cells loaded with said peptide comprising said substitution, said at least 4 amino acid residues not being anchor residues.
	Claims 1-2 and 7-16 of copending Application No. 15/579616 are drawn to an antibody is capable of binding HLA-A2/TyrD369-377 peptide in an HLA restricted manner.
	Claims of copending Application No. 15/579616 do not teach the amino acid residues of the peptide is substituted by alanine. 
	However, this deficiency is remedied by Sim et al.
	Sim et al. teach: Alanine scanning mutagenesis of the peptide of interest is a method of systematic alanine substitution for the identification of sites or amino acid for proper conformation. This form of mutagenesis enables the fine mapping of antibody epitope interaction with non-polar hydrophobic amino acid (alanine). With the substitution of alanine, all side chain atoms beyond the β-carbon are removed and the role of the side chain functional groups of the original amino acids can be inferred from these alanine mutations. Alanine with methyl side chain lacks the unusual backbone dihedral angel preferences. Using alanine substitution of each amino acid on the peptide, to determine the sites necessary for antibody recognition. With flow cytometry, the mean fluorescence index (MFI) of each antibody binding on each mutated peptide can be determined and the effect of positional amino acid can be examined. See entire document, e.g. page 135, Figures 4.2 and 5.1.
	Sim et al. teach the alanine substitution at positions of the peptide resulted in decrease recognition of the peptide by the antibody; see page 136. Sim et al. teach that the antibody can be conjugated with a chemotherapeutic reagent; see page 157. Sim et al. teach affinity determination of the antibodies using SPR; see Figure 4.2.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to have an antibody specificity to HLA-A2/tyrosinase369–377 (YMDGTMSQV) peptide, wherein the antibody has reduced binding activity when the amino acid residues of the peptide is substituted by alanine. One would have been motivated to do so because claims of copending Application No. 15/579616 teach an antibody of HLA-A2/TyrD369-377 peptide; Sim et al. teach using alanine substitution of each amino acid on the peptide, to determine the sites necessary for antibody recognition. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to have an antibody specificity to HLA-A2/tyrosinase369–377 (YMDGTMSQV) peptide, wherein the antibody has reduced binding activity when the amino acid residues of the peptide is substituted by alanine, because using alanine substitution of each amino acid on the peptide, to determine the sites necessary for antibody recognition as taught by Sim et al.

Conclusion
18.	No claim is allowed.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642